Order entered March 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01296-CR

                               SRINIVAS EADHA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-83015-2015

                                          ORDER
       Before the Court is deputy court reporter Denise Carrillo’s March 5, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request to the extent that the

reporter’s record is due within THIRTY DAYS of the date of this order. See TEX. R. APP. P.

35.3(c).


                                                    /s/   LANA MYERS
                                                          JUSTICE